875 F.2d 868
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-appellee,v.Dino GJELAJ, Defendant-appellant.
No. 87-2154.
United States Court of Appeals, Sixth Circuit.
April 10, 1989.

Before BOYCE F. MARTIN, Jr., KRUPANSKY, and MILBURN, Circuit Judges.
PER CURIAM.


1
Defendant-appellant, Dino Gjelaj (Gjelaj), has appealed from the entry of a judgment of conviction entered by the United States District Court for the Eastern District of Michigan, pursuant to a bench trial, in which defendant was found guilty on one count of conspiracy to distribute cocaine in violation of 21 U.S.C. Sec. 846.  Upon review of the appellant's assignments of error, the record in its entirety, the briefs of the parties and the argument of counsel, this court concludes that no reversible error was committed during the course of the criminal trial.


2
Accordingly, the judgment of conviction entered by the district court on October 21, 1987 pursuant to an October 20, 1987 bench trial is AFFIRMED.